Exhibit 10.4

 

MASTER AMENDMENT
TO
RESTRICTED STOCK UNIT AGREEMENTS

 

This Master Amendment is entered into by and between Pinnacle West Capital
Corporation (the “Company”) and                      (“Employee”) as of this
     day of             , 2012 (the “Effective Date”).

 

BACKGROUND

 

A.                                    Employee has previously received annual
Awards of Restricted Stock Units and Dividend Equivalents pursuant to the terms
and provisions of the Pinnacle West Capital Corporation 2007 Long-Term Incentive
Plan.

 

B.                                    Each of the annual Awards is evidenced by
a Restricted Stock Unit Agreement (the “Award Agreement”) that provides,
generally, for the vesting of the Awards over a period of four years.

 

C.                                    [In 2011, Employee also received an
additional Award of Restricted Stock Units and Dividend Equivalents.  This
additional Award vests in three installments in 2013, 2014 and 2015 and is
referred to below as the “2011 Supplemental Award.”  The 2011 Supplemental Award
is evidenced by a separate Award Agreement which is referred to below as the
“Supplemental Award Agreement.”]

 

D.                                    Neither the Award Agreements nor the
Supplemental Award Agreement currently provide that the vesting of the
Restricted Stock Units is accelerated upon the occurrence of a Change of
Control.

 

E.                                     The Company’s Board of Directors has
approved the Pinnacle West Capital Corporation 2012 Long-Term Incentive Plan
(the “2012 Plan”) that will be submitted to the Company’s shareholders for
approval at the Company’s 2012 Annual Meeting. The 2012 Plan provides for the
acceleration of the vesting of outstanding awards in certain circumstances
following a Change of Control (as that term is defined in the 2012 Plan).

 

F.                                      In order to conform, to the extent
possible and advisable, the Change of Control provisions of the Award Agreements
[and the Supplemental Award Agreement] to the provisions of the 2012 Plan, by
the execution of this Master Amendment, the Company and Employee agree to amend
each of the outstanding Award Agreements [and the Supplemental Award Agreement]
as set forth below.

 

AMENDMENT

 

1.                                      Section 3 of each of the Award
Agreements [and Section 4(a) of the Supplemental Award Agreement] [is] [are]
hereby amended by deleting the sentence that reads “For avoidance of doubt, no
acceleration of the vesting of the Restricted Stock Units will occur on a Change
of Control of the Company.”  Section 3 of each of the Award Agreements [and
Section 4(a) of the Supplemental Award Agreement] also are hereby amended by
adding the following language to the end thereof:

 

--------------------------------------------------------------------------------


 

The Restricted Stock Units shall become fully vested and non-forfeitable upon
the occurrence of a Change of Control to the extent provided in Addendum A.

 

2.                                      Section 4(a) of the Award Agreement is
hereby amended by the addition of the following language to the end thereof:

 

The payment for Restricted Stock Units may be accelerated in the event of a
Change of Control, but only in accordance with the provisions of Addendum A and
only if the Company, in the exercise of its discretion, concludes that such
acceleration is permitted by Section 409A of the Code.

 

3.                                      Section 6(a) of each Award Agreement
[and Section 8(a) of the Supplemental Award Agreement] [is] [are] hereby amended
by changing Section 6(a) to read as follows:

 

Purpose of this Provision.  If the Company concludes, in the exercise of its
discretion, that this Award of Restricted Stock Units is subject to
Section 409A, the provisions of this Section shall apply to such Award.  If the
Company concludes, in the exercise of its discretion, that this Award of
Restricted Stock Units is not subject to Section 409A, but, instead, is eligible
for the short-term deferral exception to the requirements of Section 409A, the
remaining provisions of this Section shall not apply to such Award.  This Award
then shall be administered and interpreted, to the extent possible, to qualify
for the short-term deferral exception to the requirements of Section 409A.

 

4.                                      Each of the Award Agreements [and the
Supplemental Award Agreement] [is] [are] hereby amended by the addition of the
attached Addendum A.

 

[SIGNATURES ON PAGE 3]

 

2

--------------------------------------------------------------------------------


 

To signify their adoption of this Master Amendment, Employee and an authorized
representative of the Company have signed this Master Amendment as of the
Effective Date noted above.

 

 

PINNACLE WEST CAPITAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

(Name — Please Print)

 

 

 

 

 

(Signature)

 

 

 

 

 

(Date)

 

3

--------------------------------------------------------------------------------


 

ADDENDUM A
TO
RESTRICTED STOCK UNIT AGREEMENTS

 

Pursuant to the authority conferred upon the Committee by Section 12.8 of the
Plan, the Committee has decided that upon the closing, or in anticipation of but
contingent upon the closing, of a transaction that will result in a Change of
Control, the following provisions shall become applicable.

 

1.                                      Vesting.  Any restrictions on Restricted
Stock Units shall lapse and such Restricted Stock Units shall become immediately
vested and non-forfeitable.

 

2.                                      Payment.

 

(a)                                 Awards Exempt from the Requirements of
Section 409A.  If the Company concludes, in the exercise of its discretion, that
the Award is not subject to the requirements of Section 409A of the Code, all
Restricted Stock Units subject to the Award shall become immediately payable and
shall be paid in Stock or cash, in accordance with the terms of the applicable
Award Agreement, immediately before the closing of the transaction that will
result in the Change of Control.  All necessary steps shall be taken to allow
any Stock issued in payment for the Restricted Stock Units to participate in the
transaction that results in the Change of Control.  If pursuant to the terms of
the Award Agreement, a Restricted Stock Unit is to be paid in cash, the
Restricted Stock Unit will be settled in cash as of the closing of the
transaction that results in the Change of Control.  The cash payment then will
be made within 10 days following the closing of the transaction that results in
the Change of Control.

 

(b)                                 Awards Subject to Section 409A.  If the
Company concludes, in the exercise of its discretion, that the Award is subject
to the requirements of Section 409A, the Restricted Stock Unit Award will be
converted into either (i) a Restricted Stock Unit Award relating to (and
expressed in terms of) the publicly traded stock of the surviving entity or its
parent company or (ii) cash, as elected by the employee in accordance with
procedures adopted by the Company.  Payment for the Restricted Stock Units then
will be made at the time or times otherwise specified in the Award Agreement. 
Any election previously made by the Employee to receive payments in Stock or
cash shall be disregarded.

 

(1)                                 If the Employee elects to convert the Award
into an Award relating to the publicly traded stock of the surviving entity or
its parent company, the value of the shares of stock subject to the converted
Award shall equal the value of the consideration received in connection with the
transaction that results in the Change of Control by a shareholder of the
Company holding the same number of shares of Stock that are subject to the
Award.  If the only consideration received by the shareholders of the Company in
connection with the transaction that results in the Change of Control is the
publicly traded common or preferred stock of the acquiring entity or its

 

A-1

--------------------------------------------------------------------------------


 

parent company, this requirement will be deemed to be satisfied if the number of
shares of the stock to which the converted Award relates is at least equal to
the number of shares of Stock subject to the original Award multiplied or
divided by the conversion ratio applicable to the transaction that results in
the Change of Control.

 

(2)                                 If the Employee elects to convert the Awards
into cash, the amount of cash payable will be equal to the value of the
consideration received in connection with the transaction that results in the
Change of Control by a shareholder of the Company holding the same number of
shares of Stock that are subject to the Award. No interest will be payable.

 

(c)                                  Determination by Company.  Within 180 days
following the date on which this Addendum A becomes applicable to a particular
Award, the Company will notify the Employee if the Company concludes that the
requirements of Section 409A are not applicable to the Award.  In the absence of
the issuance of a statement indicating that the Company, in the exercise of its
discretion, has concluded that an Award is not subject to Section 409A, the
provisions applicable to an Award that is subject to the requirements of
Section 409A shall apply.

 

3.                                      Board Override.  Notwithstanding the
foregoing provisions of this Addendum A, the Board, prior to a Change of
Control, may determine that no Change of Control shall be deemed to have
occurred or that some or all of the enhancements to the rights of Participants
under all or a portion of the outstanding Awards upon a Change of Control, as
provided in this Addendum A and the Award Agreement, shall not apply to
specified Awards.  The Board may exercise such override authority only if,
before or immediately upon the occurrence of the specified event that would
otherwise constitute a Change of Control, the Board, as constituted prior to the
Change of Control, reasonably concludes, in good faith, that: (i) Participants
holding Awards affected by action of the Board under this Section 3 shall be
protected by legally binding obligations of the Company or the surviving entity
or the parent thereof because such Awards (A) shall remain outstanding following
consummation of all transactions involved in or contemplated by such Change of
Control or (B) shall be assumed and adjusted by the surviving entity resulting
from such transactions or the parent thereof, or (C) shall be exchanged for new
awards issued by the surviving entity resulting from such transaction or the
parent thereof; and (ii) changes in the terms of the Award resulting from such
transactions will not materially impair the value of the Awards to the
Participants or their opportunity for future appreciation in respect of such
Awards.  The Board may exercise such override authority with respect to an Award
which the Company concludes is subject to (and not excepted from) the
requirements of Section 409A of the Code only in a manner and to the extent
permissible under Section 409A.

 

4.                                      Addendum Controls.  The provisions of
this Addendum A shall control over any conflicting provisions of any Award
Agreement [or the Supplemental Award Agreement] in the event of a conflict.  The
provisions of the Plan shall control in the event of any conflict between the
provisions of the Plan and the provisions of this Addendum A.

 

A-2

--------------------------------------------------------------------------------